
	

113 HR 5364 IH: CHIP Extension and Improvement Act of 2014
U.S. House of Representatives
2014-07-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5364
		IN THE HOUSE OF REPRESENTATIVES
		
			July 31, 2014
			Mr. Pallone (for himself, Mr. Waxman, Ms. Schakowsky, Ms. Castor of Florida, Mrs. Capps, Mrs. Christensen, Mr. Gene Green of Texas, Mr. Dingell, Mr. Butterfield, Mr. Sarbanes, Mr. Engel, and Mr. Matheson) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To amend title XXI of the Social Security Act to extend and improve the Children’s Health Insurance
			 Program, and for other purposes.
	
	
		1.Short title; amendments to Social Security Act; references; table of contents
			(a)Short titleThis Act may be cited as the CHIP Extension and Improvement Act of 2014.
			(b)References to CHIP; Medicaid; SecretaryIn this Act:
				(1)CHIPThe term CHIP means the State Children’s Health Insurance Program established under title XXI of the Social
			 Security Act (42 U.S.C. 1397aa et seq.) (whether implemented under title
			 XIX, XXI, or both, of the Social Security Act).
				(2)MedicaidThe term Medicaid means the program for medical assistance established under title XIX of the Social Security Act
			 (42 U.S.C. 1396 et seq.).
				(3)SecretaryThe term Secretary means the Secretary of Health and Human Services.
				(c)Table of contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; amendments to Social Security Act; references; table of contents.
					Sec. 2. General effective date; exception for State legislation; reliance on law.
					Title I—Financing
					Sec. 101. 4-year extension of CHIP funding.
					Sec. 102. Performance incentive program improvements.
					Sec. 103. Child enrollment contingency fund adjustment.
					Title II—Coverage Stability and Reduced Bureaucracy
					Sec. 201. Improving coverage stability.
					Sec. 202. Assuring care continuity during transitions among CHIP, Medicaid, and qualified health
			 plans.
					Sec. 203. Continuous eligibility option for certain adults.
					Sec. 204. State flexibility to use administrative simplification policies for enrollment.
					Sec. 205. Outreach to targeted populations.
					Title III—Benefits and Affordability
					Sec. 301. Strengthened cost-sharing protections under CHIP.
					Sec. 302. Ensuring coverage of preventive health services under Medicaid and CHIP.
					Sec. 303. Timely immunization coverage.
					Sec. 304. Payment parity for Medicaid primary care services.
					Title IV—Access and Quality
					Subtitle A—Pediatric Quality Measures
					Sec. 401. Extending the pediatric quality measures program.
					Sec. 402. Enhanced FMAP for activities related to pediatric quality measures.
					Sec. 403. Reporting of full set of pediatric quality measures.
					Sec. 404. Technical assistance to States for adopting and utilizing pediatric quality measures.
					Sec. 405. Improving the effectiveness of the pediatric quality measures.
					Sec. 406. Reports regarding State-specific quality of care measures applied under Medicaid or CHIP.
					Sec. 407. Advisory panel regarding pediatric quality.
					Sec. 408. Extending and expanding demonstration projects.
					Subtitle B—Continuing Delivery System Reform
					Sec. 411. Supporting evidence-based care coordination in communities.
					Sec. 412. Ensuring care coordination for children.
					Subtitle C—Miscellaneous
					Sec. 421. Assuring coverage continuity for former foster care children.
					Sec. 422. Definition of therapeutic foster care as medical assistance.
					Sec. 423. Technical correction.
				
			2.General effective date; exception for State legislation; reliance on law
			(a)General effective dateUnless otherwise provided in this Act, subject to subsections (b) and (c), this Act (and the
			 amendments made by this Act) shall take effect on October 1, 2014, and
			 shall apply to medical assistance and child health assistance furnished
			 under titles XIX and XXI, respectively, of the Social Security Act on or
			 after that date.
			(b)Exception for State legislationIn the case of a State plan under title XIX of the Social Security Act (42 U.S.C. 1396 et seq.) or
			 a State child health plan under title XXI of such Act (42 U.S.C. 1397aa et
			 seq.), which the Secretary determines requires State legislation in order
			 for the respective plan to meet one or more additional requirements
			 imposed by amendments made by this Act, the respective plan shall not be
			 regarded as failing to comply with the requirements of such title solely
			 on the basis of its failure to meet such an additional requirement before
			 the first day of the first calendar quarter beginning after the close of
			 the first regular session of the State legislature that begins after the
			 date of enactment of this Act. For purposes of the previous sentence, in
			 the case of a State that has a 2-year legislative session, each year of
			 the session shall be considered to be a separate regular session of the
			 State legislature.
			(c)Coordination of CHIP funding for fiscal year 2015Notwithstanding any other provision of law, insofar as funds have been appropriated under
			 subsection (a)(18) or (m) of section 2104 of the Social Security Act (42
			 U.S.C. 1397dd), as such subsections are in effect on the day before the
			 date of the enactment of this Act, to provide allotments to States under
			 CHIP for fiscal year 2015—
				(1)any amounts that are so appropriated that are not so allotted and obligated before April 1, 2015,
			 are rescinded; and
				(2)any amount provided for CHIP allotments to a State under this Act (and the amendments made by this
			 Act) for such fiscal year shall be reduced by the amount of such
			 appropriations so allotted and obligated before such date.
				(d)Reliance on lawWith respect to amendments made by this Act that become effective as of a date—
				(1)such amendments are effective as of such date whether or not regulations implementing such
			 amendments have been issued; and
				(2)Federal financial participation for medical assistance or child health assistance furnished under
			 title XIX or XXI, respectively, of the Social Security Act on or after
			 such date by a State in good faith reliance on such amendments before the
			 date of promulgation of final regulations, if any, to carry out such
			 amendments (or before the date of guidance, if any, regarding the
			 implementation of such amendments) shall not be denied on the basis of the
			 State’s failure to comply with such regulations or guidance.
				IFinancing
			101.4-year extension of CHIP funding
				(a)FundingSection 2104(a) of the Social Security Act (42 U.S.C. 1397dd(a)) is amended—
					(1)in paragraph (17), by striking and at the end;
					(2)by striking paragraph (18) and inserting the following new paragraph:
						
							(18)for fiscal year 2015, $21,061,000,000;; and
					(3)by adding at the end the following new paragraphs:
						
							(19)for fiscal year 2016, $19,300,000,000;
							(20)for fiscal year 2017, $20,300,000,000;
							(21)for fiscal year 2018, $21,300,000,000; and
							(22)for fiscal year 2019, for purposes of making 2 semi-annual allotments—
								(A)$2,850,000,000 for the period beginning on October 1, 2018, and ending on March 31, 2019; and
								(B)$2,850,000,000 for the period beginning on April 1, 2019, and ending on September 30, 2019..
					(b)Allotments
					(1)In generalSection 2104(m) of the Social Security Act (42 U.S.C. 1397dd(m)) is amended—
						(A)in the subsection heading, by striking 2015 and inserting 2019;
						(B)in paragraph (2)—
							(i)in the paragraph heading, by striking 2014 and inserting 2018; and
							(ii)by striking subparagraph (B) and inserting the following new subparagraph:
								
									(B)Fiscal year 2013 and each succeeding fiscal yearSubject to paragraphs (4) and (6), from the amount made available under paragraphs (16) through
			 (21) of subsection (a) for fiscal year 2013 and each succeeding fiscal
			 year, respectively, the Secretary shall compute a State allotment for each
			 State (including the District of Columbia and each commonwealth and
			 territory) for each such fiscal year as follows:
										(i)Rebasing in fiscal year 2013 and each succeeding odd-numbered fiscal yearFor fiscal year 2013 and each succeeding odd-numbered fiscal year, the allotment of the State is
			 equal to the Federal payments to the State that are attributable to (and
			 countable toward) the total amount of allotments available under this
			 section to the State in the preceding fiscal year (including payments made
			 to the State under subsection (n) for such preceding fiscal year as well
			 as amounts redistributed to the State in such preceding fiscal year),
			 multiplied by the allotment increase factor under paragraph (5) for such
			 odd-numbered fiscal year.
										(ii)Growth factor update for fiscal year 2014 and each succeeding even-numbered fiscal yearFor fiscal year 2014 and each succeeding even-numbered fiscal year, the allotment of the State is
			 equal to the sum of—
											(I)the amount of the State allotment under clause (i) for the preceding fiscal year; and
											(II)the amount of any payments made to the State under subsection (n) for such preceding fiscal year,multiplied by the allotment increase factor under paragraph (5) for such even-numbered fiscal year.;
							(C)in paragraph (3)—
							(i)in the heading, by striking 2015 and inserting 2019;
							(ii)in subparagraph (A), by striking paragraph (18) and inserting paragraph (22);
							(iii)in subparagraph (B), by striking paragraph (18) and inserting paragraph (22);
							(iv)in subparagraph (C)—
								(I)by striking 2014 each place it appears and inserting 2018; and
								(II)by striking 2015 and inserting 2019; and
								(v)in subparagraph (D)—
								(I)in clause (i)—
									(aa)in subclause (I), by striking subsection (a)(18)(A) and inserting subsection (a)(22)(A); and
									(bb)in subclause (II), by striking section 108 of the Children's Health Insurance Program Reauthorization Act of 2009 and inserting section 101(b)(2) of the CHIP Extension and Improvement Act of 2014; and
									(II)in clause (ii)(II), by striking subsection (a)(18)(B) and inserting subsection (a)(22)(B);
								(D)in paragraph (4), by striking 2015 and inserting 2019;
						(E)in paragraph (6)—
							(i)in subparagraph (A), by striking 2015 and inserting 2019; and
							(ii)in the second sentence, by striking or fiscal year 2014 and inserting fiscal year 2014, fiscal year 2016, or fiscal year 2018; and
							(F)in paragraph (8)—
							(i)in the paragraph heading, by striking 2015 and inserting 2019; and
							(ii)by striking for a period in fiscal year 2015 and inserting for a period in fiscal year 2019.
							(2)Supplemental appropriation for fiscal year 2019There is appropriated to the Secretary, out of any money in the Treasury not otherwise
			 appropriated, $16,700,000,000 to accompany the allotment made for the
			 period beginning on October 1, 2018, and ending on March 31, 2019, under
			 section 2104(a)(22)(A) of the Social Security Act (42 U.S.C.
			 1397dd(a)(22)(A)) (as added by subsection (a)), to remain available until
			 expended. Such amount shall be used to provide allotments to States under
			 paragraph (3) of section 2104(m) of such Act (42 U.S.C. 1397dd(m)) (as
			 amended by paragraph (1)(C)) for the first 6 months of fiscal year 2019 in
			 the same manner as allotments are provided under subsection (a)(22)(A) of
			 such section 2104 and subject to the same terms and conditions as apply to
			 the allotments provided from such subsection (a)(22)(A).
					(c)Extension of qualifying states optionSection 2105(g)(4) of the Social Security Act (42 U.S.C. 1397ee(g)(4)) is amended—
					(1)in the paragraph heading, by striking 2015 and inserting 2019; and
					(2)in subparagraph (A), by striking 2015 and inserting 2019.
					102.Performance incentive program improvements
				(a)Extension through fiscal year 2019Section 2105(a)(3) of the Social Security Act (42 U.S.C. 1397ee(a)(3)) is amended—
					(1)in subparagraph (A), by striking 2013 and inserting 2019;
					(2)in subparagraph (E)—
						(A)in clause (ii)—
							(i)in the matter preceding subclause (I), by inserting after the application of section 2104(n)(3)(D)(ii) with respect to such amounts, after limitation,;
							(ii)by striking subclause (I) and inserting the following new subclause:
								
									(I)Unobligated national allotment for fiscal years 2009 through 2015As of December 31 of fiscal year 2009, and as of December 31 of each succeeding fiscal year through
			 fiscal year 2015, the portion, if any, of the amount appropriated under
			 section 2104(a) for such fiscal year that is unobligated for allotment to
			 a State under section 2104(m) for such fiscal year or set aside under
			 subsection (a)(3) or (b)(2) of section 2111 for such fiscal year.;
							(iii)in subclause (II), by striking 2013 and inserting 2015; and
							(iv)in subclause (III), by striking 2013 and inserting 2015;
							(B)by redesignating clause (iii) as clause (iv); and
						(C)by inserting after clause (ii), the following new clause:
							
								(iii)Appropriation for fiscal years 2016 through 2019Out of any money in the Treasury not otherwise appropriated, there are appropriated $500,000,000
			 for each of fiscal years 2016 through 2019 for making payments under this
			 paragraph. Amounts appropriated for a fiscal year under this clause shall
			 remain available for making payments under this paragraph until January 1
			 of the following fiscal year. Any amounts of such appropriations that
			 remain unexpended or unobligated as of such date shall be transferred and
			 made available for making payments under section 2104(n).; and
						(3)in subparagraph (F)(iii), by striking 2013 and inserting 2019.
					(b)Updated performance incentive criteria for fiscal years 2015 through 2019Section 2105(a) of the Social Security Act (42 U.S.C. 1397ee(a)) is amended—
					(1)in paragraph (3)(A), by inserting or (5) after paragraph (4);
					(2)in paragraph (4)—
						(A)in the heading, by inserting fiscal years 2009 through 2014 after for children; and
						(B)in the matter preceding subparagraph (A), by striking for a fiscal year if  and inserting for fiscal years 2009 through 2014 if; and
						(3)by adding at the end the following new paragraph:
						
							(5)Enrollment and retention provisions for children for fiscal year 2015 and succeeding fiscal years
								(A)In generalFor purposes of paragraph (3)(A), a State meets the condition of this paragraph for fiscal year
			 2015 and any succeeding fiscal year if it is implementing at least 5 of
			 the enrollment and retention provisions specified in subparagraph (B)
			 (treating each clause as a separate enrollment and retention provision)
			 throughout the entire fiscal year.
								(B)Enrollment and retention provisionsThe enrollment and retention provisions specified in this subparagraph are the following:
									(i)Continuous eligibilityThe State has elected the option of continuous eligibility for a full 12 months for all children
			 (as defined in section 1902(e)(13)(G)), as well as applying such policy
			 under its State child health plan under this title.
									(ii)Express Lane eligibilityThe State is implementing the option described in section 1902(e)(13) under title XIX as well as,
			 pursuant to section 2107(e)(1), under this title.
									(iii)Presumptive eligibilityThe State is implementing section 1920A under title XIX as well as, pursuant to section 2107(e)(1),
			 under this title.
									(iv)Premium assistance for employer-sponsored plansThe State is implementing section 1906A under title XIX or the option described in section
			 2105(c)(10) under this title.
									(v)Seamless coverage optionsIn the case of a State that provides medical assistance under the State plan under title XIX
			 through managed care entities (as defined in section 1932(a)(1)(B)) or
			 health benefits coverage under the State child health plan through such
			 entities, the State shall ensure that at least one such entity offers a
			 qualified health plan through the Exchange established under title I of
			 the Patient Protection and Affordable Care Act in the State.
									(vi)Retroactive coverage reinstatement upon premium paymentThe State child health plan, in the case of an individual whose coverage under the plan has been
			 terminated for failure to make premium payments, provides assistance to
			 such individual for purposes of the immediate reenrollment of the
			 individual upon payment of outstanding premiums, with coverage retroactive
			 to the beginning of the most recent month for which an outstanding premium
			 has been paid, and shall not impose any waiting period or fee as a
			 condition of such reenrollment.
									(vii)Effective transition to the community for vulnerable youth
										(I)In generalSubject to the subdivision (A) following paragraph (29) of section 1905(a), the State, before the
			 date of the release of an eligible juvenile from any public institution,
			 and notwithstanding that the juvenile is an inmate of a public
			 institution—
											(aa)screens for eligibility for and processes any application for medical assistance submitted by, or
			 on behalf of, such an eligible juvenile; and
											(bb)refers such juvenile to health care providers for purposes of receiving the services described in
			 section 1905(a)(4)(B) (relating to early and periodic screening,
			 diagnostic, and treatment services defined in section 1905(r)).
											(II)Eligible juvenileFor purposes of subclause (I), the term eligible juvenile means an individual who—
											(aa)is under 19 years of age (or such higher age as the State has elected under section
			 475(8)(B)(iii)); and
											(bb)is an inmate of a public institution.
											(III)Inmate of a public institutionFor purposes of this clause, the term inmate of a public institution has the meaning given such term for purposes of applying the subdivision (A) following paragraph
			 (29) of section 1905(a), taking into account the exception in such
			 subdivision for a patient of a medical institution.
										.
					103.Child enrollment contingency fund adjustment
				(a)In generalSection 2104(n) of the Social Security Act (42 U.S.C. 1397dd(n)) is amended—
					(1)in paragraph (2)—
						(A)by striking 2014 and inserting 2018 each place it appears in subparagraphs (A)(ii) and (B); and
						(B)by striking 2015 and inserting 2019 each place it appears in subparagraphs (A)(ii) and (B);
						(2)in paragraph (3)—
						(A)in subparagraph (A)—
							(i)in the heading, by striking In general and inserting Fiscal years 2009 through 2015;
							(ii)in the matter preceding clause (i)—
								(I)by striking a semi-annual allotment period for; and
								(II)by striking (determined without regard to any redistribution it receives under subsection (f) that is available
			 for expenditure during such fiscal year or period, but including any
			 carryover from a previous fiscal year);
								(iii)by striking or period each place it appears; and
							(iv)in clause (ii), by striking (or in which the period occurs);
							(B)in subparagraph (B)(ii), by striking (or semi-annual period occurring in a fiscal year);
						(C)in subparagraph (C)(ii), by striking (or semi-annual period occurring in a fiscal year);
						(D)by redesignating subparagraphs (D), (E), (F), and (G) as subparagraphs (E), (F), (G), and (H),
			 respectively;
						(E)by inserting after subparagraph (C) the following new subparagraph:
							
								(D)Fiscal years 2016 through 2019
									(i)In generalFor each of fiscal years 2016 through 2018 and each semi-annual allotment period for fiscal year
			 2019, if the Secretary determines that a State is a shortfall State
			 described in subparagraph (I) for that fiscal year or period, the
			 Secretary shall pay the State from the Fund, in addition to any other
			 payments made to a State under this title for the fiscal year or period an
			 amount equal to the amount of projected expenditures for the State under
			 this title for the fiscal year or period that exceeds the sum determined
			 under subparagraph (I) for the State and fiscal year or period.
									(ii)TransfersNotwithstanding any other provision of this title, the following amounts shall also be available,
			 without fiscal year limitation, for making payments from the Fund:
										(I)Unobligated national allotment for fiscal years beginning with fiscal year 2016As of December 31 of fiscal year 2016, and as of December 31 of each succeeding fiscal year, the
			 portion, if any, of the amount appropriated under subsection (a) for such
			 fiscal year that is unobligated for allotment to a State under subsection
			 (m) for such fiscal year.
										(II)Unexpended allotments not used for redistributionAs of November 15 of fiscal year 2016 and each succeeding fiscal year, the total amount of
			 allotments made to States under subsection (a) for the second preceding
			 fiscal year that is not expended or redistributed under subsection (f)
			 during the period in which such allotments are available for obligation.
										(III)Unexpended performance incentive fundsAs of September 1, 2017, and as of September 1 of each succeeding calendar year, the portion, if
			 any, of the amount appropriated under subparagraph (E)(iii) of section
			 2105(a)(3) for the preceding fiscal year that is not expended or obligated
			 under such section.
										(iii)Investment of fundThe Secretary of the Treasury shall invest, in interest bearing securities of the United States,
			 such currently available portions of the Fund as are not immediately
			 required for payments from the Fund. The income derived from these
			 investments constitutes a part of the Fund.
									;
						(F)in subparagraph (E) (as so redesignated), by inserting or (D) after subparagraph (A); and
						(G)in subparagraph (H) (as so redesignated), by inserting and regarding the expenditures under the State child health plan after subparagraphs (A) and (B); and
						(3)by adding at the end the following new subparagraph:
						
							(I)Shortfall States describedFor purposes of subparagraph (D), with respect to a fiscal year or semi-annual allotment period, a
			 shortfall State is a State for which the Secretary estimates, on the basis
			 of the most recent data available to the Secretary, that the projected
			 expenditures for the State for the fiscal year or period under this title
			 (including in the form of coverage described in paragraph (1) or (2) of
			 section 2101, or both) will exceed the sum of—
								(i)the amount of the State’s allotments for any preceding fiscal year or period that remains available
			 for expenditure and that will not be expended by the end of the
			 immediately preceding fiscal year;
								(ii)the amount (if any) that will be redistributed to the State under subsection (f) for the fiscal
			 year or period;
								(iii)the portion, if any, of the amount appropriated under subparagraph (E)(iii) of section 2105(a)(3)
			 for the preceding fiscal year or period that is not expended or obligated
			 under such section; and
								(iv)the amount of the State’s allotment for the fiscal year or period..
					(b)Conforming amendmentsSection 2104(f)(2)(A) of the Social Security Act (42 U.S.C. 13957dd(f)(2)(A)) is amended—
					(1)in clause (i), by inserting and at the end;
					(2)by striking clause (ii); and
					(3)by redesignating clause (iii) as clause (ii).
					IICoverage Stability and Reduced Bureaucracy
			201.Improving coverage stability
				(a)In generalSection 2102(b)(1)(B) of the Social Security Act (42 U.S.C. 1397bb(b)(1)(B)) is amended—
					(1)in clause (iii), by striking in the case of a targeted low-income pregnant woman provided pregnancy-related assistance under
			 section 2112; and
					(2)in clause (iv), by striking at State option,.
					(b)Conforming amendments
					(1)Section 2105(c)(10) of the Social Security Act (42 U.S.C. 1397(ee)(10)) is amended—
						(A)by striking subparagraph (F); and
						(B)by redesignating subparagraphs (G) through (M) as subparagraphs (F) through (L), respectively.
						(2)Section 2112(b)(5) of the Social Security Act (42 U.S.C. 1397ll(b)(5)) is amended—
						(A)in the heading, by striking or waiting period; and
						(B)by striking or any waiting period and all that follows through receipt of such assistance.
						(c)Effective dateThe amendments made by this section shall take effect on the date of enactment of this Act.
				202.Assuring care continuity during transitions among CHIP, Medicaid, and qualified health plans
				(a)Minimum essential coverage
					(1)In generalSection 5000A(f) of the Internal Revenue Code of 1986 is amended by adding at the end the
			 following:
						
							(6)Pregnancy-related assistance under CHIPWith respect to a targeted low-income pregnant woman (as defined in section 2112(d)(2) of the
			 Social Security Act (42 U.S.C. 1397ll(d)(2))), notwithstanding paragraph
			 (1)(A)(iii), the term minimum essential coverage, at the option of such a woman, shall not include pregnancy-related assistance (as defined in
			 section 2112(d)(1) of the Social Security Act (42 U.S.C. 1397ll(d)(1)))..
					(2)Effective dateThe amendment made by this subsection applies to taxable years beginning after December 31, 2014.
					(b)Continuity of careThe Secretary of Health and Human Services shall issue regulations for purposes of ensuring
			 continuity of care for children who—
					(1)are undergoing an active course of treatment; and
					(2)involuntarily change coverage under health insurance, the State plan under the Medicaid program
			 under title XIX of the Social Security Act, or the State child health plan
			 under title XXI of such Act during such course of treatment for any
			 reason, including a reason related to a change in income, health plan
			 termination, or a material change or changes to the plan’s health benefits
			 coverage.
					(c)Ensuring comparability of coverage
					(1)In generalNot later than 18 months after the date of the enactment of the CHIP Extension and Improvement Act of 2014, the Secretary of Health and Human Services shall review, with respect to a State, the benefits
			 (by each benefit class) offered for children and the cost-sharing imposed
			 with respect to such benefits by qualified health plans offered through an
			 Exchange established under title I of the Patient Protection and
			 Affordable Care Act in the State. The Secretary shall make the findings of
			 such review available on the public Internet site of the Department of
			 Health and Human Services.
					(2)Regulations requiredIf, following such review, the Secretary determines that benefits and cost-sharing protections
			 referred to in paragraph (1) are not comparable to the benefits (by each
			 benefit class) offered and cost-sharing protections provided under the
			 State child health plan under title XXI of the Social Security Act (42
			 U.S.C. 1397aa et seq.) in the State, the Secretary, not later than January
			 1, 2017, shall issue a rule, to apply with respect to plan years beginning
			 in 2019, establishing requirements designed to ensure that such qualified
			 health plans offer benefits and cost-sharing protections that are
			 comparable to the benefits and cost-sharing protections provided under
			 such State child health plan for plan year 2019.
					203.State flexibility to provide for continuous eligibilitySection 1902(e)(12) of the Social Security Act (42 U.S.C. 1396a(e)(12)) is amended to read as
			 follows:
				
					(12)Continuous eligibility option
						(A)ChildrenAt the option of the State, the plan may provide that a child (as defined in paragraph (13)(G)) who
			 is determined to be eligible for benefits under a State plan approved
			 under this title under subsection (a)(10)(A) shall remain eligible for
			 those benefits until the earlier of—
							(i)the end of a period (not to exceed 12 months) following the determination; or
							(ii)the time that the child exceeds the age specified in such paragraph (13)(G).
							(B)Certain nonelderly adults
							(i)In generalAt the option of the State, the plan may provide that in the case of an eligible adult who is
			 determined to be eligible for benefits under a State plan approved under
			 this title (or a waiver of such plan), the eligible adult shall remain
			 eligible for those benefits until the end of a period (not to exceed 12
			 months) following the determination.
							(ii)Eligible adult definedIn this subparagraph, the term eligible adult means—
								(I)an individual (other than a child) whose income eligibility under the State plan or under a waiver
			 of the plan for medical assistance is determined under paragraph (14); and
								(II)an individual included in any other group of individuals the Secretary determines appropriate..
			204.State flexibility to use administrative simplification policies for enrollment
				(a)Permanent extension of Medicaid and CHIP express lane optionSection 1902(e)(13) of the Social Security Act (42 U.S.C. 1396a(e)(13)) is amended by striking
			 subparagraph (I).
				(b)Extending Express Lane eligibility to adultsSection 1902(e)(13)(A) of the Social Security Act (42 U.S.C. 1396a(e)(13)(A)) is amended by adding
			 at the end the following new clause:
					
						(iii)State option to extend express lane eligibility to adults
							(I)In generalAt the option of the State, the State may apply the provisions of this paragraph with respect to
			 determining eligibility under this title for an eligible individual (as
			 defined in subclause (II)). In applying this paragraph in the case of a
			 State making such an option, any reference in this paragraph to a child
			 with respect to this title (other than a reference to child health
			 assistance) shall be deemed to be a reference to an eligible individual.
							(II)Eligible individual definedIn this clause, the term eligible individual means—
								(aa)any individual (other than a child) whose income eligibility under the State plan or under a waiver
			 of the plan for medical assistance is determined under paragraph (14); and
								(bb)an individual included in any other group of individuals the Secretary determines appropriate..
				205.Outreach to targeted populations
				(a)Outreach and enrollment grantsSection 2113 of the Social Security Act (42 U.S.C. 1397mm) is amended—
					(1)in subsection (a)—
						(A)in paragraph (1), by striking during the period of fiscal years 2009 through 2015 ; and
						(B)in paragraph (2)—
							(i)in the heading, by striking Ten percent set aside and inserting Set aside; and
							(ii)by striking 10 percent and inserting 15 percent; and
							(2)in subsection (g), by inserting and $40,000,000 for each fiscal year thereafter, to remain available until expended after 2015,.
					(b)Requirement that managed care organizations provide language services to enrolleesSection 1932(b) of the Social Security Act (42 U.S.C. 1396u–2(b)) is amended by adding at the end
			 the following new paragraph:
					
						(9)Language servicesEach contract with a managed care entity under section 1903(m) or under section 1905(t)(3) shall
			 require the entity to provide and pay for language services, including
			 oral interpretation and written translation services, for an individual
			 and the parent or guardian of such individual who is eligible for medical
			 assistance under the State plan under this title and is enrolled with the
			 entity and is limited English proficient when interacting with the entity
			 or with any provider receiving payment from the entity. Such language
			 services shall be provided in conjunction with all covered items and
			 services that are available to such individuals under the contract.. 
				(c)Medicaid health care disparitiesSection 1946 of the Social Security Act (42 U.S.C. 1396w–5) is amended by adding at the end the
			 following new subsection:
					
						(d)AppropriationOut of any funds in the Treasury not otherwise appropriated, there are appropriated to carry out
			 this section $20,000,000, to remain available until expended..
				(d)Effective dateThe amendments made by this section take effect on the date of enactment of this Act.
				IIIBenefits and Affordability
			301.Strengthened cost-sharing protections under CHIP
				Section 2103(e) of the Social Security Act (42 U.S.C. 1397cc(e)) is amended—
				(1)in paragraph (3)(B)—
					(A)by inserting , including with respect to benefits for dental services,  after State child health plan;
					(B)by striking annual aggregate cost-sharing and inserting aggregate cost-sharing; and
					(C)by striking for the year involved and inserting , as applied on a quarterly or monthly basis (as specified by the State); and
					(2)by adding at the end the following new paragraph:
					
						(5)Additional requirements
							(A)Tracking of expenses; noticeExcept as provided in subparagraph (B), in the case of a State child health plan that imposes
			 premiums, deductibles, cost sharing, or similar charges that could (as
			 determined by the Secretary) cause families that include a targeted
			 low-income child or a targeted low-income pregnant woman to have
			 out-of-pocket expenses that exceed the limit imposed under paragraph
			 (3)(B) for a month or quarter (as applicable under the State plan), the
			 State child health plan shall—
								(i)establish an electronic process for tracking such expenses that does not rely on documentation
			 provided by the targeted low-income child, the targeted low-income
			 pregnant woman, or the family; and
								(ii)notify each such family—
									(I)of the aggregate monthly or quarterly limits on out-of-pocket expenses applicable to the family
			 imposed under paragraph (3)(B); and
									(II)that no premiums, deductibles, cost sharing, or similar charges shall be imposed on any targeted
			 low-income child or targeted low-income pregnant woman in the family for
			 the remainder of any month or quarter with respect to which the family has
			 reached the aggregate monthly or quarterly family limit imposed under such
			 paragraph applicable to the family.
									(B)Managed care entities or organizationsIn the case of a State child health plan that provides child health assistance through managed care
			 entities or organizations, the entities or organizations shall, with
			 respect to families described in subparagraph (A)—
								(i)establish an electronic process described in subparagraph (A)(i); and
								(ii)coordinate with the State agency responsible for implementing the State child health plan under
			 this title to ensure that any premiums, deductibles, cost sharing, or
			 similar charges imposed on such a family are included in the aggregate
			 limit applicable to the family under paragraph (3)(B).
								.
				302.Ensuring coverage of preventive health services under Medicaid and CHIP
				(a)Medicaid
					(1)Clarifying preventive coverageSection 1905(a)(13) of the Social Security Act (42 U.S.C. 1396d(a)(13)) is amended—
						(A)by striking subparagraphs (A) and (B);
						(B)by redesignating subparagraph (C) as subparagraph (B); and
						(C)by inserting before subparagraph (B) (as so redesignated) the following new subparagraph:
							
								(A)the items and services described in paragraphs (1) through (5) of section 2713(a) of the Public
			 Health Service Act; and.
						(2)Conforming amendmentSection 1902(a)(10)(A) of the Social Security Act (42 U.S.C. 1396a(a)(10)(A)) is amended in the
			 matter preceding clause (i), by inserting , (13)(A) before , (17).
					(b)CHIPSection 2103(c)(1)(D) of the Social Security Act (42 U.S.C. 1397cc(c)(1)(D)) is amended by striking Well-baby and inserting Items and services described in paragraphs (1) through (5) of section 2713(a) of the Public Health
			 Service Act, including well-baby.
				(c)Cost-Sharing prohibitions
					(1)In generalSection 1916 of the Social Security Act (42 U.S.C. 1396(o)) is amended—
						(A)in subsection (a)(2)—
							(i)in subparagraph (D), by striking or at the end;
							(ii)in subparagraph (E), by striking hospice care (as defined in section 1905(o)); and at the end and inserting hospice care (as defined in section 1905(o)), or; and
							(iii)by adding at the end the following new subparagraph:
								
									(F)items and services described in section 1905(a)(13)(A); and; and
							(B)in subsection (b)(2)—
							(i)in subparagraph (D), by striking or at the end;
							(ii)in subparagraph (E), by striking hospice care (as defined in section 1905(o)); and at the end and inserting hospice care (as defined in section 1905(o)), or; and
							(iii)by adding at the end the following new subparagraph:
								
									(F)items and services described in section 1905(a)(13)(A); and.
							(2)State optionSection 1916A(b)(3)(B) of the Social Security Act (42 U.S.C. 1396o–1(b)(3)(B)) is amended by adding
			 at the end the following new clause:
						
							(xi)Items and services described in section 1905(a)(13)(A)..
					303.Timely immunization coverage
				(a)Coverage for newly approved vaccines within 30 days
					(1)In generalSection 1928(e) of the Social Security Act (42 U.S.C. 1396s(e)) is amended by adding at the end the
			 following new sentence: Each revision of the list established by such Advisory Committee shall apply to the purchase,
			 delivery, and administration of pediatric vaccines under this section not
			 later than 30 days after the date such Advisory Committee approves the
			 revision..
					(2)Conforming amendmentSection 2103(c)(1)(D) of the Social Security Act (42 U.S.C. 1397cc(c)(1)(D)) is amended by
			 inserting , administered in accordance with the schedule referred to in section 1928(c)(2)(B)(i) for
			 pediatric vaccines after immunizations.
					(b)Treatment of CHIP-Eligible children as federally vaccine-Eligible childrenSection 1928(b)(2) of the Social Security Act (42 U.S.C. 1396s(b)(2)) is amended—
					(1)in subparagraph (A)(i), by inserting or CHIP-eligible after medicaid-eligible; and
					(2)in subparagraph (B), by striking clause (i) and inserting the following:
						
							(i)The term medicaid-eligible or CHIP-eligible child means, with respect to a child, a child who is entitled to medical assistance under a State plan
			 approved under this title or a waiver of such plan, or who is eligible for
			 child health assistance under a State child health plan approved under
			 title XXI..
					(c)Effective dateThe amendments made by this section take effect on the date of enactment of this Act.
				304.Payment parity for Medicaid primary care services
				(a)In generalSection 1902(a)(13)(C) of the Social Security Act (42 U.S.C. 1396a(a)(13)(C)) is amended—
					(1)by striking 2013 and 2014 and inserting calendar years 2014 through 2019;
					(2)by striking , general internal medicine and inserting , general internal medicine, neurology, psychiatry, obstetrics and gynecology;
					(3)by inserting or a health care practitioner who is a nurse practitioner, physician assistant, or clinical nurse
			 specialist (as such terms are defined in section 1861(aa)(5)) or a
			 certified nurse midwife (as defined in section 1861(gg)(2)) after pediatric medicine; and
					(4)by striking such services and physician and inserting such services and physician or health care practitioner.
					(b)Effective dateThe amendments made by this section shall apply to items and services furnished on or after the
			 first day of the first calendar quarter that begins after the date of the
			 enactment of this Act.
				IVAccess and Quality
			APediatric Quality Measures
				401.Extending the pediatric quality measures programSection 1139A(i) of the Social Security Act (42 U.S.C. 1320b–9a(i)) is amended by inserting , and for each of fiscal years 2015 through 2019, $50,000,000, after $45,000,000.
				402.Enhanced FMAP for activities related to pediatric quality measuresSection 1903(a)(3)(A)(iii) of the Social Security Act (42 U.S.C. 1396b(a)(3)(A)(iii)) is amended to
			 read as follows:
					
						(iii)95 percent of so much of the sums expended during any such quarter in fiscal years 2015, 2016, and
			 2017, 90 percent of so much of the sums expended during any such quarter
			 in fiscal years 2018 and 2019, and the higher of an amount equal to the
			 Federal medical assistance percentage (as defined in section 1905(b)) or
			 75 percent of so much of the sums expended during any such quarter in any
			 fiscal year thereafter (as found necessary by the Secretary for the proper
			 and efficient administration of the State plan) as are attributable to
			 such developments or modifications of systems of the type described in
			 clause (i) as are necessary for the efficient collection and reporting on
			 the core set of child health quality measures under subsections (a), (b),
			 (c), and (f) of section 1139A; and.
				403.Reporting of full set of pediatric quality measuresSection 1139A(a)(4) of the Social Security Act (42 U.S.C. 1320b–9a(a)(4)) is amended—
					(1)in the heading, by striking Encourage voluntary and standardized and inserting Standardized;
					(2)by striking Not later than and inserting the following:
						
							(A)Encouraging voluntary reportingNot later than; and
					(3)by adding at the end the following new subparagraph:
						
							(B)Other reportingNot later than five years after the date of the enactment of the CHIP Extension and Improvement Act of 2014, the Secretary shall require that each State submit information on the core set of child health
			 quality measures (as in effect on such date of enactment), as updated
			 under subsection (b)(5)..
					404.Technical assistance to States for adopting and utilizing pediatric quality measuresSection 1139A(a)(7) of the Social Security Act (42 U.S.C. 1320b–9a(a)(7)) is amended to read as
			 follows:
					
						(7)Technical assistance
							(A)In generalThe Secretary shall provide technical assistance to States to assist them in adopting and utilizing
			 the core set of child health measures in administering the State plans
			 under titles XIX and XXI, including by assisting States in
			 building their data collection infrastructures.
							(B)Funding$5,000,000 of the amount appropriated under subsection (i) for a fiscal year shall be used to carry
			 out this paragraph..
				405.Improving the effectiveness of the pediatric quality measuresSection 1139A(b) of the Social Security Act (42 U.S.C. 1320b–9a(b)) is amended—
					(1)in paragraph (4)—
						(A)by striking the paragraph heading and inserting the following: Ensuring the development, maintenance, and reporting of a portfolio of pediatric quality measures;
						(B)in subparagraph (A), by striking and at the end;
						(C)in subparagraph (B)(iii)—
							(i)by inserting establishment of a sustainable mechanism for maintaining and before updating; and
							(ii)by striking as necessary. and inserting in alignment with the most recent version of the Blueprint for the Measures Management System published by the Centers for Medicare & Medicaid Services, as necessary; and; and
							(D)by adding at the end the following new subparagraph:
							
								(C)award grants or contracts to continue and enhance the pediatric quality measures program, which
			 shall include awarding grants and contracts with a particular emphasis on—
									(i)patient and family experience or coordination of care;
									(ii)pediatric populations that are small in size and may be most effectively addressed by aggregating
			 data across multiple States, including pediatric populations with medical
			 complexity and pediatric populations with rare conditions;
									(iii)the impacts of changes in life events over various stages of child and adolescent development,
			 including changes in morbidity and mortality, dependence status, and
			 developmental stages, and the impacts of such changes on subsequent health
			 and health care quality; and
									(iv)establishing a sustainable mechanism for identifying and assisting States in developing a
			 standardized data infrastructure for the collection and national reporting
			 of pediatric quality measures, including developing precise data element
			 definitions and utilizing consistent data collection methods.; 
						(2)by striking paragraph (5) and inserting the following new paragraph:
						
							(5)Revising, strengthening, and improving initial core measures
								(A)In generalThe Secretary shall annually issue a rule (in accordance with section 553 of title 5, United States
			 Code) to amend the core set of child health quality measures described in
			 subsection (a) so that such core set—
									(i)is consistent with the purposes of the pediatric quality measures program established under
			 paragraph (1);
									(ii)meets the conditions specified in paragraph (2);
									(iii)includes measures that—
										(I)were developed by the Secretary in consultation with the entities specified in subparagraphs (A)
			 through (H) of paragraph (3);
										(II)were developed, validated, tested, or maintained through a grant or contract awarded under
			 paragraph (4); and
										(III)were submitted to the Secretary for consideration that were not developed under such a grant or
			 contract; and
										(iv)takes into account the reports and demonstration projects described in subparagraphs (c), (d), (e),
			 and (f) of this section.
									(B)Additional changesBeginning not later than one year after the date of the enactment of the CHIP Extension and Improvement Act of 2014, the amendments made to the core set of measures under subparagraph (A) shall include changes—
									(i)to measure the type of children’s health insurance coverage or other health benefits coverage
			 available over time, in addition to the presence, stability, and duration
			 of such health insurance coverage or such health benefits coverage over
			 time, for purposes of examining enrollment changes of a child from one
			 type of coverage to another;
									(ii)to ensure that the measures reflect the care provided to the diverse pediatric population,
			 including adolescents and children with special health care needs and the
			 management of acute and chronic conditions;
									(iii)to ensure that the measures reflect care provided in all health care settings in which an
			 individual enrolled in the State plan under title XIX receives care; and
									(iv)to encourage the adoption of pediatric quality measures at the State, plan, community, facility,
			 and provider level attribution, as well as across different health care
			 delivery and coverage systems, including coverage provided through the
			 Exchanges established under title I of the Patient Protection and
			 Affordable Care Act.
									; 
					(3)in paragraph (6)—
						(A)by striking clinical care and inserting clinical effectiveness, patient safety, population and public health, patient and family
			 engagement, care coordination, or efficiency; and
						(B)by striking in various institutional and ambulatory health care settings; and
						(4)by adding at the end the following new paragraph:
						
							(8)Funding$20,000,000 of the amount appropriated under subsection (i) for a fiscal year shall be used to
			 carry out this subsection..
					406.Reports regarding State-specific quality of care measures applied under Medicaid or CHIPSection 1139A(c)(1) of the Social Security Act (42 U.S.C. 1320b–9a(c)) is amended—
					(1)in subparagraph (A), by striking and at the end;
					(2)in subparagraph (B), by striking the period at the end and inserting a semicolon; and
					(3)by adding at the end the following new subparagraphs:
						
							(C)State-specific information on the annual progress toward, and efforts to overcome barriers to,
			 reporting on all quality measures within the core set of child health
			 quality measures, as updated under subsection (b)(5); and
							(D)beginning not later than 5 years after the date of the enactment of this subparagraph,
			 State-specific information on all quality measures within the core set of
			 child health quality measures, as updated under subsection (b)(5)..
					407.Advisory panel regarding pediatric quality
					(a)In generalSection 1139A(g) of the Social Security Act (42 U.S.C. 1320b–9a(g)) is amended—
						(1)in the heading, by striking Study of and inserting Stakeholder input and reports on;
						(2)by redesignating paragraph (2) as paragraph (3); and
						(3)by inserting after paragraph (1) the following new paragraph:
							
								(2)Pediatric Quality MeasurementNot later than 18 months after the date of the enactment of this paragraph, the Secretary, in
			 consultation with representatives of State agencies responsible for
			 administering the Medicaid program under title XIX and the Children’s
			 Health Insurance Program under title XXI and representatives of relevant
			 provider organizations, shall submit (and periodically update) to the
			 Committee on Energy and Commerce of the House of Representatives and the
			 Committee on Finance of the Senate a report that takes into account the
			 priorities and goals to be established pursuant to section 1890(b)(7)(E).
			 Such report shall include—
									(A)strategic and detailed operational plans to address and overcome barriers to State collection of,
			 and reporting of, all quality measures within the core set of child health
			 quality measures, as updated under subsection (b)(5);
									(B)an analysis of the types of incentives, including Federal funding and any associated amounts
			 necessary for States to collect and report on all quality measures within
			 the core set of child health quality measures, as updated under subsection
			 (b)(5); and
									(C)a standardized format and plan for States to collect and report on all quality measures within the
			 core set of child health quality measures, as updated under subsection
			 (b)(5).
									.
						(b)Inclusion of child and adult health quality measures for multi-Stakeholder group inputSection 1890(b)(7) of the Social Security Act (42 U.S.C. 1395aaa(b)(7)) is amended—
						(1)in subparagraph (B)(i)(I), by inserting 1139A(a), 1139B, after sections; and
						(2)by adding at the end the following new subparagraph:
							
								(E)Pediatric Quality MeasurementWith respect to quality and efficiency measures for use pursuant to section 1139A(a), the entity
			 shall convene a panel, composed of health experts (including experts
			 employed by the Federal Government and experts not so employed) to
			 establish priorities and goals for child health to—
									(i)advise and make recommendations to the Secretary regarding changes that may be made to the core set
			 of child health quality measures, as updated under section 1139A(b)(5);
									(ii)establish standards for the timeliness and accuracy of data collected and reported for purposes of
			 such measures; and
									(iii)review and make recommendations, at least annually, for strategies to enhance the timeliness,
			 accuracy, and utility of such measures..
						408.Extending and expanding demonstration projects
					(a)Strengthening demonstration projects for improving the quality of children’s health care and the
			 use of health information technologySection 1139A(d) of the Social Security Act (42 U.S.C. 1320b–9a(d)) is amended—
						(1)in paragraph (1)—
							(A)in the matter preceding subparagraph (A)—
								(i)by striking 2009 through 2013, the Secretary shall award not more than 10 grants and inserting 2015 through 2019, the Secretary shall award not fewer than 10 grants,; and
								(ii)by inserting (including oral care) after health care;
								(B)in subparagraph (C), by striking or at the end;
							(C)in subparagraph (D), by striking the period at the end and inserting a semicolon; and
							(D)by adding at the end the following new subparagraphs:
								
									(E)examine and address barriers to effective delivery of perinatal care and its impact on birth
			 outcomes and subsequent pregnancies and children’s health;
									(F)implement and expand pediatric and perinatal learning and quality improvement collaboratives on the
			 quality of children’s and pregnant women’s health care, including
			 improving patient outcomes, reducing health costs, and addressing health
			 disparities;
									(G)encourage and evaluate the use at the State level of payment reform and related policy proposals
			 for purposes of promoting higher quality of care for children, including
			 the shared savings program established under section 1899 and other
			 methods of encouraging integrated care models; or
									(H)with respect to the model electronic health record format for children developed and disseminated
			 under subsection (f)—
										(i)assess the extent to which the format has been incorporated into widely used electronic health
			 record formats;
										(ii)implement standards and activities that result in increased use of such format; and
										(iii)evaluate the impact of the increased use of such format.; 
							(2)in paragraph (2)—
							(A)in subparagraph (A), by striking and at the end;
							(B)in subparagraph (B), by striking the period at the end and inserting ; and; and
							(C)by adding at the end the following new subparagraph:
								
									(C)with respect to grants awarded for projects described in paragraph (1)(F)—
										(i)give priority to collaboratives that would demonstrate substantial impacts on the pediatric
			 population by—
											(I)affecting a large percentage of such population or by substantially improving outcomes in a smaller
			 population;
											(II)reducing the cost of, and other barriers to access to, health care for children, including children
			 with medically complex illnesses or chronic conditions;
											(III)having a high likelihood to reduce disparities in health status; or
											(IV)potentially having long-term health impacts by addressing childhood precursors to adult conditions;
			 and
											(ii)encourage coordination with other sources of funding in the expansion of pediatric learning
			 collaboratives, including by coordinating care and utilizing community
			 health workers (as defined in section 399V(k) of the Public Health Service
			 Act (42 U.S.C. 280g–11(k))).; and
							(3)in paragraph (4)—
							(A)by inserting For each of fiscal years 2009 through 2013, before $20,000,000; and
							(B)by adding at the end the following new sentence: For each of fiscal years 2015 through 2019, $25,000,000 of the amount appropriated under subsection
			 (i) for a fiscal year shall be used to carry out this subsection..
							(b)Extending funding for childhood obesity demonstration projectsSection 1139A(e)(8) of the Social Security Act (42 U.S.C. 1320b–9a(e)(8)) is amended by inserting , and for the period of fiscal years 2015 through 2019, $25,000,000 after 2014.
					BContinuing Delivery System Reform
				411.Supporting evidence-based care coordination in communities
					(a)In generalSection 511(j)(1) of the Social Security Act (42 U.S.C. 711(j)(1)) is amended—
						(1)in subparagraph (D), by inserting and at the end;
						(2)in subparagraph (E), by striking fiscal year 2014; and and inserting each of fiscal years 2014 through 2019.; and
						(3)by striking subparagraph (F).
						(b)Effective dateThe amendments made by this section shall take effect on the date of enactment of this Act.
					412.Ensuring care coordination for childrenSection 2706 of the Patient Protection and Affordable Care Act (42 U.S.C. 1396a note) is amended—
					(1)in subsection (a)(2), by striking 2016 and inserting 2019; and
					(2)in subsection (e), by striking appropriated and all that follows through the period at the end and inserting the following:
						appropriated to carry out this section—(1)for fiscal year 2014, such sums as are necessary;
							(2)for each of fiscal years 2015 through 2019, $100,000,000; and
							(3)for the period beginning on October 1, 2019, and ending on December 31, 2019, $25,000,000..
					CMiscellaneous
				421.Assuring coverage continuity for former foster care children
					(a)In generalSection 1902(a)(10)(A)(i)(IX) of the Social Security Act (42 U.S.C. 1396a(a)(10)(A)(i)(IX)) is
			 amended—
						(1)in item (bb), by striking are not described in or enrolled under and inserting are not described in and are not enrolled under;
						(2)in item (cc), by striking responsibility of the State and inserting responsibility of a State; and
						(3)in item (dd), by striking the State plan under this title or under a waiver of the and inserting a State plan under this title or under a waiver of such a.
						(b)Effective dateThe amendments made by this section shall take effect on July 1, 2015.
					422.Definition of therapeutic foster care as medical assistance
					(a)In generalSection 1905 of the Social Security Act (42 U.S.C. 1396d) is amended—
						(1)in subsection (a)—
							(A)in paragraph (28), by striking and at the end;
							(B)by redesignating paragraph (29) as paragraph (30); and
							(C)by inserting after paragraph (28) the following new paragraph:
								
									(29)therapeutic foster care services described in subsection (ee); and; and
							(2)by adding at the end the following new subsection:
							
								(ee)
									(1)For purposes of subsection (a)(29), subject to subparagraph (C), therapeutic foster care services
			 described in this subsection are services provided for children who have
			 not attained age 21, and who, as a result of mental illness, other
			 emotional or behavioral disorders, medically fragile conditions, or
			 developmental disabilities, need the level of care provided in an
			 institution (including a psychiatric residential treatment facility) or
			 nursing facility the cost of which could be reimbursed under the State
			 plan but who can be cared for or maintained in a community placement,
			 through a qualified therapeutic foster care program described in paragraph
			 (2).
									(2)A qualified therapeutic foster care program described in this paragraph is a program that—
										(A)is licensed by the State and accredited by the Joint Commission on Accreditation of Healthcare
			 Organizations, the Commission on Accreditation of Rehabilitation
			 Facilities, the Council on Accreditation, or by another equivalent
			 accreditation agency (or agencies) as the Secretary may recognize;
										(B)provides structured daily activities, including the development, improvement, monitoring, and
			 reinforcing of age-appropriate social, communication and behavioral
			 skills, trauma-informed and gender-responsive services, crisis
			 intervention and crisis support services, medication monitoring,
			 counseling, and case management, and may furnish other intensive community
			 services; and
										(C)provides foster care parents with specialized training and consultation in the management of
			 children with mental illness, trauma, other emotional or behavioral
			 disorders, medically fragile conditions, or developmental disabilities,
			 and specific additional training on the needs of each child provided such
			 services.
										(3)In making coverage determinations under paragraph (1), a State may employ medical necessity
			 criteria that are similar to the medical necessity criteria applied to
			 coverage determinations for other services and supports under this title.
									(4)The services described in this subsection do not include the training referred to in paragraph
			 (2)(C)..
						(b)Effective dateThe amendments made by subsection (a) shall apply to calendar quarters beginning on or after the
			 date of enactment of this Act.
					423.Technical correction
					(a)In generalSection 1917(d)(4)(A) of the Social Security Act (42 U.S.C. 1396p(d)(4)(A)) is amended by inserting the individual, after for the benefit of such individual by.
					(b)Effective dateThe amendment made by subsection (a) shall apply to trusts established on or after the date of the
			 enactment of this Act.
					
